Aviation security with a special focus on security scanners - Liquids (LAG) ban on aircrafts (debate)
The next item is the joint debate on
the report by Luis de Grandes Pascual, on behalf of the Committee on Transport and Tourism, on aviation security with a special focus on security scanners, and
the Commission statement on the liquids (LAG) ban on aircraft.
Mr President, Commissioner, it is an honour to defend this own-initiative report. While it was initially intended that it would be limited to security scanners, the recent increase in terrorist activity demanded that the report go further.
As a result, the Committee on Transport and Tourism unanimously agreed to make me the rapporteur so as to ensure that the report would take an integral view of civil aviation security. In keeping with that mandate, the report assesses security scanners, the decisions adopted regarding liquids, aerosols and gels, and security measures on cargo and mail. Transport security, ladies and gentlemen, is one of the main concerns in the fight against terrorism. Currently, Regulation (EC) No 300/2008 describes the different aspects which are included in the points of this report.
In the area of security scanners: as is set out in the explanatory statement, this report derives from the Commission's 2008 draft regulation. This proposal, if you recall, was rejected by Parliament for not demonstrating that it fulfilled a series of requirements such as respect for fundamental rights, safeguarding health and protecting passenger data. Therefore, the Commission has resolved, and I hope it will continue to do so, all the doubts that Parliament raised and which I have identified and dealt with in this report.
With regard to the protection of fundamental rights, the new-generation security scanners comply with all the necessary requirements: human dignity, respect for privacy, non-discrimination and the guarantee of a high level of protection of human health in the definition and exercise of all European Union policies and actions, all of which are included in the European Union Charter of Fundamental Rights.
The systems in place are not usually those presented in the news or newspapers by critics of security scanners. The proposed systems do not show the human body, but rather a stick figure, a mannequin, a photograph of the fully-clothed passenger or simply an 'OK' in green when the passenger passes through without activating the alarm.
In the area of data protection: data protection is an issue that is also under constant review, and is guaranteed by new scanner technology. This makes it possible for data to be automatically destroyed once the purpose for which it is collected has been achieved.
With regard to body images, ladies and gentlemen: no body images will be produced. This is one of the basic points on which the vast majority agreed, without doubt because it affects privacy as a fundamental right that cannot be eroded.
In the area of public health protection: the maximum guarantee has been given by Parliament. Ionising radiation, because of its harmful effects, whether through cumulative or long-term effects, has been made obsolete by another type of technology that does not affect passenger health. Therefore, Parliament is sending a clear message and saying 'no' to the use of X-rays.
To summarise, ladies and gentlemen, security scanners are not perfect but they are, without doubt, more effective than simple metal detectors. They bring added value and can detect dangerous objects and items that conventional scanners cannot detect. They are a tool providing measures that are proportional to the risk they are trying to prevent. They will be optional and not compulsory for Member States, but those States that do introduce them should implement harmonised, minimum standards for everyone. They will not be compulsory for travellers, but those who refuse to use them will be obliged to submit to alternative procedures which are at least as effective as the security scanners.
With regard to liquids: I am not going to refer to them as there will be a debate with the Commissioner, and two objectives have already been set: there is the unfulfilled objective of 29 April 2011, on which we are awaiting reports, and the guarantee that this will be met in 2013. The European Civil Aviation Conference guarantees that technology exists which is capable of detecting liquid explosives. Therefore, this report reaffirms that Parliament's mandate must be implemented if everything is ready. It is clear that the first objective has not been met and, therefore, as I have already said and I repeat, we are awaiting the Commissioner's comments.
In the area of cargo and mail: the recent attacks carried out on passenger planes have led the European Union to develop a more ambitious plan and to act quickly to identify additional necessary measures. I support the idea that security and screening systems have to be proportional and equivalent. Goods transported on planes must be screened, particularly if 70% of cargo is transported on passenger planes. In this regard, I welcome the support of all the groups for raising the level of cargo security, as I proposed.
To conclude, Mr President, all of the issues which are included in this report on aviation security are a response to previous terrorist acts, which is why, over the coming years, the European Union will endeavour to establish a security system that prevents and avoids future attacks.
I particularly wish to thank all those who worked together to enable a very difficult and complex issue, which was initially rejected by Parliament, to reach this plenary session today - thanks to the Commission's new attitude and the flexibility shown by the political groups - with widespread support and broad consensus.
I would also like to thank the Commissioner for his cooperation and dialogue. The Commission called on Parliament, and the Commission will take up the relay. The next steps are the Commission's responsibility. We await the Commissioner's comments.
Vice-President of the Commission. - Mr President, unusually I have plenty of time today, but I shall try to be as short as possible. First of all I would like to thank the rapporteur, Mr de Grandes Pascual, for this exhaustive and balanced report.
The threat to civil aviation is real. We were reminded last October that some people are still seeking to target aviation and we were reminded that we are vulnerable.
With regard to security scanners, the Parliament resolution of October 2008 asked the Commission to analyse the impact of security scanners on fundamental rights and health aspects. A basis for discussion with Parliament and Council, addressing some essential issues concerning the use of security scanners at EU airports, was provided by the communication of 15 June 2010.
The Commission has since continued to assess all aspects and is now ready to come forward with a legislative proposal on security scanners. On the basis of the de Grandes Pascual report, we can now move forward quickly: some airports are keen to start using scanners to improve our security. This will allow Member States and airports to use security scanners at EU airports. It will also lay down strict operational and detection performance criteria.
Today, security scanners are a valid alternative to existing screening methods, in particular at large airports with major passenger flows. What is more, current technology allows full respect of fundamental rights and health concerns. Further, scanners have good detection performance, as both metallic and non-metallic items can be detected. Moreover, experience shows that they are increasingly accepted by passengers and staff as a convenient method of screening.
At this stage, however, to safeguard the health and safety of passengers and staff, only security scanners that do not use ionising radiation should be allowed. The Commission has therefore asked its Scientific Committee on Emerging and Newly Identified Health Risks to assess the effects of security scanners that use ionising radiation on human health.
The Commission has also proposed for passengers to be given the possibility of opting out from a security scan and of undergoing alternative screening methods. We are convinced that a common EU approach addresses the current fragmented situation while ensuring both the highest level of security and the best possible protection for fundamental rights and health.
With regard to liquids, the deadline of 29 April 2011 was intended to be set for the first step towards abolishing the restrictions on liquids on board aircraft. However, this step proved impossible to implement for several reasons. The Commission therefore decided to remove this obligation and to instead focus on 29 April 2013. This is the legal deadline on which all restrictions on liquids must be lifted. However, airports can start the screening of liquids before that date, and are encouraged to do so.
In this context you also wanted the Commission to make a statement on liquids. Let me assure you that the Commission is fully committed to ensuring that the 2013 deadline is met. Therefore, a working group consisting of Member States, the aviation industry and international partners will be set up and will start work right after the summer. This group will agree on concrete steps to be taken in the coming year and will coordinate implementation, including operational trials at airports.
International cooperation, in particular with the United States, is essential to prevent a similar situation in 2013. The 2013 deadline has also been endorsed by most of the 60 ICAO states applying liquid restrictions. On 22 June 2011, the EU and the US signed a joint statement, agreeing to closely work together towards the 2013 deadline. The joint statement demonstrates our common acknowledgement and acceptance of the 2013 deadline, and includes an agreement to exchange information on operational trials and on planned regulatory requirements.
Let me now go back to the de Grandes Pascual report and turn to cargo. Last December, the Council endorsed the High-Level Working Group report and action plan on strengthening air cargo security. This was a direct response to the October incident involving explosive devices concealed in air cargo consignments from Yemen. I welcome Parliament's support to this work, as expressed in the de Grandes Pascual report.
As regards progress on implementing the action plan, the Commission is developing a common EU risk assessment for cargo security, with input from interior ministries and the intelligence services. And we are working within ICAO to set global standards and coordinate capacity-building activities in third countries. This is on-going work and we should continue to give it the necessary priority.
Unfortunately, I am as yet unable to report on a successful conclusion to the new rule-making for cargo. At the meeting of experts in the Regulatory Committee on 8 June 2011, Member State delegates failed to give sufficient support to the Commission proposal, due to a large number of abstentions, which came as a big surprise. At the Transport Council in June, I asked ministers to ensure that improved rules on cargo can be adopted as soon as possible. I am hopeful that this will be possible.
The Commission is therefore resubmitting the proposals to the Regulatory Committee this week. It is important that the EU takes action to close a clear security gap for air cargo arriving from third countries.
I would like to thank Parliament for its attention to the various components of this file. Your careful scrutiny has led to better legislation and therefore better protection of citizens.
rapporteur for the opinion of the Committee on Civil Liberties, Justic and Home Affairs. - (NL) Mr President, as rapporteur for the Committee on Civil Liberties, Justice and Home Affairs, I have a clear message to put across here. There are three criteria to which body scanners must conform.
These are free choice (people must not be forced to pass through this machine), data storage (data must not be stored and there is no need for pictures to be taken of people which security staff sit in rooms further along watching) and no X-ray radiation. This last point is crucial for the health of European citizens.
This kind of equipment is not only to be found at airports. It can also be found, for example, at the court in Paris and I am convinced that they will be appearing at many more locations in future. That is why the European Parliament and the European Commission need to lay down clear rights for European citizens along with clear criteria to which these scanners must conform.
We must not listen to industry, which says, 'now we will make scanners that work using X-rays'. No, that is why we have rules. I am pleased to see that the Commission is now bringing forward legislation prohibiting X-ray radiation and guaranteeing free choice. I would still like to see clarity on the issues of data storage and photography.
What badly disappoints me is that you continue to choose to implement this decision as a kind of technical decision through comitology and that you are bringing forward proposals before we have been able to vote here about the involvement of this House. I actually expect you to give us full right of approval, as this is not simply a technical decision. It concerns security, but it surely also relates to the privacy of European citizens. The debate about whether this is equipment that we really need, and about whether this will provide security at airports is one that I would like to have with you. What I am now ensuring is that, if people think that it is necessary, that it also duly happens, but I personally still have doubts about that necessity.
(DE) Mr President, I absolutely share the view taken by the Committee on Civil Liberties, Justice and Home Affairs that it should not be compulsory to go through a scanner if someone really does not want to. However, it is also important that, if a person refuses to go through a scanner, they should not be subjected to any degrading treatment, with a full-body frisk and even more degrading treatment than they would have experienced by going through the scanner.
I wanted to ask my fellow member if that is what she meant and if, as rapporteur for of the Committee on Civil Liberties, Justice and Home Affairs, she is taking care to ensure that this sort of thing does not happen in the future.
Mr President, I should like to thank Mr Leichtfried for his question. The Committee on Civil Liberties, Justice and Home Affairs put in its report that when you decide not to go through a body scanner, for whatever reason, it should not be a reason to think there is something is wrong with you, and that you should then undergo a security check on a similar level of effectiveness to the machine. In no way should this be an indication that there is something wrong with you. To make another point, we also have been very clear on not going for profiling. I sympathise with your fears, Mr Leichtfried, but in our report that is clearly taken care of.
on behalf of the PPE Group. - (DE) Mr President, aviation security has long been a subject of debate in Parliament. Strangely, the discussion in the Council foundered recently on the question of who is to pay for this security. Everyone is in favour of it, but no one actually wants to pay for it, as we have seen to some extent over recent weeks and months.
As regards the rules on liquids: we all knew what they were. We also knew what the deadline was and, thirdly, we were also clear as to what was and what was not technically feasible. Nonetheless, it was decided at the last moment that this scanning would not be introduced, due to so-called security aspects, even though we are and remain convinced that the arguments were purely financial. That is why I should like to repeat, on behalf of our group: how the Commission resolved this at the last minute should be and should remain an exception. It cannot provide a precedent for unilateral resolutions in the future. Secondly, we must also address issues correctly, when we address them in the run-up. That is why three principles are important to me for the future.
The first is: there should be no more last-minute decisions. The second is: a review should take place as early as 2012, because we want to know what is possible. The third is: what will happen with this opt-out clause on security grounds, after all, this clause will give every country the facility to opt out if security is the issue.
As far as body scanning is concerned, I would say to Mr Leichtfried that we must not overcomplicate the issue. With this excellent report by Mr de Grandes Pascual, Parliament has sent the Commission a clear message. We want to protect health and respect privacy. We do not want to make it binding. If a person does not want to use it, they should not have to use it. However, if something goes wrong tomorrow, then the House will again say, why did we not have better controls? We therefore need to strike a balance between good technologies and better controls. That applies to the future and not just at European level; it applies internationally as well. What is the point of introducing good control technology if it is not accepted on other continents?
on behalf of the S&D Group. - (DE) Mr President, one thing needs to be clarified with regard to this report: what is it about? It is not about the European Union suddenly introducing security scanners. It is not about the European Union suddenly having no interest in safeguarding the privacy of European citizens. It is not about the European Union suddenly discovering its love of manufacturing such equipment. It is about the fact that individual Member States have begun to introduce security scanners in European airports. It was the European Union, it was our rapporteurs, it was the European Parliament that said: if this happens, then we need uniform rules throughout Europe, throughout the European Union. We have addressed this together with the Commission.
There will be no health risks anywhere in Europe. There will be no X-ray equipment. We are in favour of absolute safeguards for privacy and personal data. There will be no link between images and data. The images will be deleted immediately. No third party will be able to view these images. It will also be possible, as we have discussed, to refuse controls using this equipment without any adverse repercussions. We are heading in the right direction here. Body scanners are not the ultimate solution against terrorism, but they may help somewhat in stemming the problem, if they are introduced and used under reasonable conditions.
Commissioner, I have something else to say: it has been said that the Commission considers that these stick figures may not suffice in certain circumstances and that true images should be available. I should therefore like to state quite clearly that, for our group, this is the bottom line: we shall not accept the use of photographic images, we shall not agree to that.
It was a pleasure to work on this issue with the House and the rapporteur. We did a good job and achieved a good result. Many thanks.
Mr President, I would like to begin by wishing my colleague, Mrs Meissner, a speedy recovery; she has been the shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe on this report. An illness has prevented her from continuing the great work she has done over these past months. On her behalf, I am going to highlight six aspects of this legal report that are important for the ALDE Group.
Firstly, this issue is about security measures and, as always, these are at odds with people's fundamental rights. Therefore, we want Parliament to codecide with the Commission and the Council to regulate these areas. There should be no more comitology to legislate on these issues.
Secondly, I would like to reiterate that security and fundamental rights are, furthermore, basic elements of the Europe we want to build. Only an EU-wide approach can ensure the harmonised implementation of security standards at all European airports.
Thirdly, I would like to say that body scanners used alongside current equipment can improve screening security, as long as they have shared characteristics. Security must not jeopardise the civil liberties or health of users and personnel. That is why, during the screening process, the use of X-rays has been rejected and the storage of the images obtained has been banned. Furthermore, it is requested that stick figures be used, and that no personal details of passengers be revealed other than those required for flight security.
Fourthly, I would say that Member States and passengers must be given a choice when it comes to security scanners, but that if the latter decide not to use them they must accept an alternative screening procedure. Moreover, airport screening must have better trained staff and a uniform code of conduct. The restriction on carrying liquids on board planes must be lifted by April 2013 at the latest, and I was pleased to hear the statement made by Mr Kallas.
Finally, I should like to say that the efforts made by personnel must also apply in the area of cargo screening. We must define risk priorities and ensure the screening of goods and baggage that arrive in our airports from third countries.
Mr President, ladies and gentlemen, the debate on body scanners - which I shall continue to refer to as such, in order to distinguish these systems from baggage scanners - has only been this intensive, because it has attracted a great deal of public attention and because a number of Member States have pressed ahead and introduced equipment that many people simply see as an invasion of their privacy.
The European Parliament has reacted correctly here and I thank the rapporteur for his open cooperation. Together we have done a good job and created a European regulation that also allows the Member States to opt out of using body scanners. We have managed to ensure that equipment that poses a particular health risk cannot be used, which means no X-ray scanners for any passengers. At the moment, we have a version which ensures that there are no body images that might crop up in public or be passed around among staff. There is no obligation to introduce these systems and data can be deleted quickly. I also set great store by well-trained airport staff, which is why I tabled an amendment on this subject. I believe that this is the very best security measure.
As ever, the question of costs remains. We are still waiting for the Commission to find an appropriate solution. I must, of course, comment briefly on the question of liquids. We need prudent handling of the cost issue here, especially as the equipment does not identify what it is supposed to identify and costs a lot of money. The rule for freight scanners has finally been improved and included. That is only fair and it strikes a balance between the various sectors within the aviation industry.
on behalf of the ECR Group. - Mr President, first of all I would like to thank Mr de Grandes Pascual for all his hard work - and likewise his staff - as well as his contribution to this debate.
As the original rapporteur for the regulation on common rules for aviation security post-9/11, I fully appreciate the need for a common approach. It is essential that we find a more sophisticated way forward in the fight against terrorism, and to achieve one-stop security we must have uniform rules. Additional measures need to be applied in a harmonised and coherent manner. In my view, body scanners could be a formidable additional tool in the fight against terrorism, but their deployment is extremely controversial, and I have frequently raised issues in this regard in relation to concerns about health and privacy. We must, therefore, deploy the best technological equipment.
Technology such as millimetre-wave scanning is already available to address the health, privacy and data-protection concerns of our constituents. Agreeing on the most appropriate equipment is crucial, however, because if we are in a position where we have to exempt huge swathes of people on medical or ethical grounds, then there really is no point in proceeding with this measure. I must also stress that we should not regard body scanners as a silver bullet. If correctly deployed and managed, they will prove useful as part of a more efficient security procedure across the EU. All governments must work together: better cross-border intelligence, counter-terrorism measures and the use of central reservation systems and passenger profiling to identify potential terrorists before they reach our airports are essential. The societies which we have built and the values which they embody deserve proper protection, and we must not forget that.
Briefly, with regard to the liquids ban, I am not surprised that Member States were not ready in April of this year. This is a crucial decision that cannot be rushed: so 2014 certainly sounds like a more realistic date. Even then, I do not wish to see confusion and chaos and passenger disruption, because all that has been bad enough for the past 10 years.
Finally, we know that the aviation sector is hugely important to the UK and other Member States in terms of manufacturing, tourism, high-skill and high-tech jobs and revenue generation. As rule-makers we must therefore ensure that we provide a clear vision on security so that the industry can plan for the future.
Mr President, let us be serious for a moment. Who in this House believes that security scanners, however leading edge, will reduce terrorism? Terrorism is a particularly disgusting form of war but, like any war, it is, above all, a mark of the dramatic failure of political action. This failure cannot be remedied by scanners or through a liquids ban on aircraft. Countering terrorism calls for the resolution of the underlying political causes. The negotiated settlement of conflicts that have pitted man against man for too long, while keeping thousands if not millions of human beings in living conditions that are unacceptable in the 21st century, is undeniably the best means of countering terrorism.
Terrorism will be reduced through the creation and international recognition of a Palestinian State, an end to north-south domination, an end to the wars in Iraq, Libya, and Afghanistan, and by helping new democracies to flourish without interventionism. However, unless there is a will to negotiate or if the parties refuse to negotiate, the best weapon against terrorism will be human intelligence and not technology, however sophisticated it may be.
This means, among other things, strengthening customs departments, not entrusting airport security to private agencies but to the police and gendarmerie services of the Member States, and integrating baggage handlers, ground staff and aircraft maintenance staff into the relevant social security system.
on behalf of the EFD Group. - (SK) Mr President, the constant refinement of safety measures in civil aviation is bringing better protection for passengers against the misuse of aircraft for terrorist purposes. The expansion of detection methods to include security scanners requires a change to the current regulations and the adding of the new technologies to the relevant lists.
Nothing has changed since October 2008 in terms of the actual technology of security scanners, of course, and doubts about respect for privacy, human dignity and thus also human rights in the use of security scanners are still the same problem. Even though Luis de Grandes Pascual ruled that the Commission, in its declaration of 2008, satisfactorily resolved the justified doubts of Parliament, I am not sure that we will come to terms with this assessment so easily.
Perhaps the new generation of security scanners make it possible to bypass the issue of respect for human dignity and privacy, but it will be necessary to convince not just MEPs of this, but also the wider public, who will have to undergo daily scanning in security inspections. The immediate deletion of scanning records is therefore an absolute necessity, in my opinion.
The introduction of fluid scanners, allowing passengers to bring fluids, sprays and gels after April 2013, is surely positive news for passengers. It will mean better travelling conditions, particularly for families with children. It would therefore be good if every new piece of legislation on security checks brought passengers as much comfort as possible, while retaining the necessary vigilance and security, of course.
(DE) Mr President, Commissioner, ladies and gentlemen, if we look at the statistics and trends, then one thing is clear: passenger numbers will increase worldwide. I recently met with European airport operators and they forecast that passenger numbers will increase by around 50% worldwide over the next ten years.
What will this mean? It will, without doubt, mean more and longer queues at checkpoints in airports. If this is to be avoided, more staff are needed. That will lead to an increase in costs and fares. The alternative is to consider what new technologies we can introduce, in order to deal with rising passenger numbers, so that we can offer a more pleasant experience and guarantee security with higher passenger numbers. If we succeed in developing and introducing security scanners that do not use any ionising radiation, that do not show real body images and that do not require any data to be stored and if passengers are also able to opt for or against scanners during security controls, that would be an instrument that really would maintain security and give passengers a more pleasant experience during controls.
However, I think that a debate on security scanners alone does not go far enough. We also need to discuss what we can do to improve controls on air freight in the future. Commissioner, when you next meet with the Council, you know that you can count on the European Parliament's support.
Mr President, allow me first of all to thank Mr de Grandes Pascual for his excellent report, which is wide-ranging and very thorough. I believe the Commission has taken a positive step in including in their deliberations a great deal of Parliament's position as contained in his report.
I want to focus on the liquids and gel regulation. What happened in April this year was nothing short of a farce, perpetrated by some Member States who, under pressure from their biggest airports, put the Commission and this Parliament in a very difficult position. The easing of the liquids ban planned for April 2011 fell not because of security considerations but because of financial considerations. Airports were not prepared to pay for new machines and, through their European industry body, they lobbied the Member States accordingly, some of whom caved in and ratted on the agreement that they had reached with Parliament on this matter.
So, what now? What guarantee can we have from Member States that when April 2013 comes around they will not do the same again? How can we trust the Member States? We need to ensure that the European Civil Aviation Conference does its work and trials machines in airports and not just in laboratories; that the Commission and the USA iron out their differences; and that this time next year we have a progress report on where we are with the liquid scanners, so that in 2013 we do not find ourselves placed in a similar position to that of 2011. We need a clear timetable leading up to 2013.
Can I also ask the Commissioners: who will sit on the new stakeholders group? Surely the machine-makers should be involved, as well as the airports and airlines. What April 2011 taught us was how poor communication had been among all those involved - with each side saying something completely different at different times.
Taken together with Mr de Grandes Pascual's report and the clear statement from the Commission, the steps I have outlined should help us in taking an EU-wide approach to the whole issue of aviation security. However, I will be honest: after this April's fiasco, I frankly do not believe that the Member States have the will to deliver. I for one do not trust them anymore.
(FR) Mr President, Commissioner, in the face of terrorist threats - to plagiarise the philosopher - security is for us all a 'categorical imperative'. I think everyone would agree with that particular philosophy. For my part, I was, for quite some time, dead against the use of these scanner systems, and I have to say that I have changed my mind. To start with, I was opposed to them because of health problems associated, in particular, with exposure to X-rays, especially for children and, of course, as a Member of the Committee on Civil Liberties, Justice and Home Affairs, for reasons of dignity, respect for private life - or invasion of privacy - and integrity.
Today, the report by Mr de Grandes provides a certain number of guarantees regarding these matters, because it opposes the practice of X-rays, because it calls for the destruction of the images immediately after the scan, because the images will be schematic and because the traveller will be able to choose not to submit to this type of check.
However, Commissioner, it seems to me to be necessary that the draft regulation authorising body scanners should take into account the fact that, if one of those guarantees were to be called into question, many of us would vigorously oppose this text, and if there was a majority vote tomorrow, this should not be regarded as a carte blanche but as a framework, a red line that Parliament could accept on behalf of the citizens of Europe.
(ES) Mr President, I would like to congratulate the rapporteur on his very rigorous work.
The objective of this report is to maintain a high level of security in airports while safeguarding citizens' fundamental rights. Air transport is a target for terrorist attacks, and it is therefore necessary to strengthen security in order to protect people, infrastructure, cargo and mail.
In that respect, security scanners in airports are a useful tool. Their inclusion among screening methods used to detect banned or dangerous items is therefore necessary. However, it is vital for a thorough evaluation to be carried out in advance, in order to determine the least harmful technology and the level of non-cumulative emissions that is acceptable for public health. It is also important that, with this technology, the protection of personal data is guaranteed and the dignity of the individual being screened is preserved.
I would like to point out that Member States can implement stricter security measures than those required by European legislation, thus having the capacity to introduce scanners in airports under their jurisdiction. The EU institutions therefore need to lay down common rules of procedure with regard to detection performance criteria and tools.
Information relating to the screening procedure is a vital element of this tool. Airport personnel must receive proper training in order to provide passengers with adequate information on screening safety, voluntary participation, alternatives and the deletion of images.
To conclude, I would like to emphasise that any passenger's decision to refuse screening does not make them a suspect, and that the selection criteria for being scanned will be based exclusively on security reasons and not on any other grounds, such as race or ethnic origin, sexual orientation, religion, and so on.
Having nothing further to add, I would like to congratulate the rapporteur once again.
(NL) Mr President, Commissioner, I would like to begin by thanking the rapporteur, Mr de Grandes Pascual, for his work, for the sound outcome and for the solid cooperation. As it happens, I can be relatively brief about his report when I say that, as a group, this report has our support. Even as we give it our backing, we are no enthusiasts for this technology, or rather we do not believe that it is the miracle cure that will ensure 100% security, but we have to accept that the body scanner does now exist.
It is appropriate that we should set the ground rules and the preconditions at European level. That is also what we have done, and we have done so well. There is one thing to point out, though, and that is that it really is essential that security agents should only be able to view standard figures on their screens. This must be made very clear in the regulation that is currently being prepared.
When it comes to liquids, I would like, at this point, to join Mr Simpson and Mr Grosch in expressing my dissatisfaction about the approach taken in this dossier and the way in which the Council, specifically, has broken the agreement that we had reached together. This method of working damages the confidence in the agreements that we reach between us. This is not the first time that there have been problems between the Council and Parliament, but once a deal has been reached, it must be stuck to. We ask for a specific commitment at this stage, first and foremost from the Council, too, that the new agreements that are being prepared at the moment will be put on record and also put into practice.
I am pleased to hear the Commissioner say that the talks with the United States are heading in the right direction and that they, too, are working towards the 2013 deadline. That is important. I am also pleased that the working group is being established, as that will point the way for this entire process and will enable us to achieve results in a more organised way.
(DE) Mr President, I too should like to thank the rapporteur, Mr de Grandes Pascual, for this valuable report. Together with the Commission's proposals, this will certainly pave the way for greater aviation security. We must do everything we can to guarantee passenger safety, with particular attention - as numerous Members have said - to the health and privacy of the travelling public. I think that this report contains important specifications on both these points.
However, today's decision makes it possible, but not compulsory, to introduce scanners. Each Member State will decide independently on whether or not it wants to use this technology. As a result, there is no uniform security standard in the EU, just a patchwork of countries using this technology. There is no absolute security, but the system should be as coherent and efficient as possible and the technique used is just one aspect of that. It may be as good and as progressive as you want, but we need well-trained and committed security staff operating the equipment. Airport operators often cut back in the wrong places, which is why I am in favour of high standards in working conditions, in training and further training for security staff and in health protection.
Another important aspect is freight controls. Here too the report calls for greater use of scanners and specialist staff. I think that stronger controls are also needed at airports outside the Union.
- (CS) Mr President, the threat of terrorism is unfortunately all too real in today's world, and security is a priority which cannot be taken lightly.
The introduction of technical measures aiming at improving security at European airports is quite understandable. The uncontrolled nature of their introduction, however, may mean both legal uncertainty for European citizens, and less effective measures. In this sensitive matter, I therefore consider it right to adopt framework rules for their eventual use at European level.
I would like to thank the rapporteur and the shadow rapporteurs for the work they have done on the report. I am pleased that human health issues were the focus of attention. Ionising radiation and the risks of repeat and long-term exposure and the differing laws in the various Member States are just one of the many aspects to this problem. We have already talked about the others, such as personal data protection, privacy, human dignity and imaging techniques. The funding of this equipment is also a fundamental issue. Unfortunately, however, no technical measures will guarantee 100% security. That is all I would like to say in conclusion.
- (SK) Mr President, as we know, some Member States have already introduced body scanners, while most are at the trial stage, but I therefore consider it very important for the EU not only to start addressing this issue, but also to adopt a unified position.
Member States are currently using security scanners to check passengers and cargo without any form of supervision or regulation by the EU. When introducing new technologies, we should remember that the new must replace the old. Since the new scanners will be capable of detecting and evaluating fluids, it will be possible to remove previous restrictions on fluids. This relatively strict prohibition raises several questions. The most fundamental question is the definition of what is a fluid, because the prohibited materials now include various creams, aerosols and lubricants, for example.
In my opinion, however, the most important thing in relation to body scanners, and also in relation to lifting the ban on fluids, is to have a unified European approach in both cases.
(SV) Mr President, I cannot accept any new anti-terrorism measures until the Commission has carried out a thorough review of all existing anti-terrorism legislation and investigated whether it is cost-effective and proportional and whether it protects privacy, health and the economy.
Let us not deceive ourselves into believing that we can protect privacy. With this technology, an image is taken that is then processed. The image must be stored in order for it to be processed. There is therefore always a risk that the image will fall into the wrong hands. As regards effectiveness, people can hide things in their mouths, and there are numerous other ways to circumvent the technology. Only the passive system can be considered safe from the point of view of health. It is good that we are abolishing the rules for liquids, but it is ridiculous to believe that we have any security whatsoever at airports when everything that is needed to make a bomb can be taken in a medicine bag and the rest of the ingredients can be bought in the duty-free shops. It would only be secure if people collected duty-free goods when they landed instead.
The terrorists will not stop here, even if the technology were to work. The greatest effect with the least risk would mean that they would then move on to boats, trains, underground railways and shopping centres. We will have scanners right from the time we leave the maternity ward until we arrive in the mortuary. That is not the sort of future that I want.
(DE) Mr President, ladies and gentlemen, aviation security is of concern to us all. It almost brooks no discussion. Body scanners are the so-called stumbling block. I understand that the public may see the introduction of controls using body scanners as a restriction on their fundamental rights and I include in that the health aspects in connection with ionising radiation and related exposure limits.
I should like to say that it is Parliament that is looking after the interests of our citizens. We should say yes to security, but not at the price of health.
(ES) Mr President, thank you for your understanding. I would like to congratulate my fellow Member, Mr de Grandes Pascual, on his excellent report and, above all, on the way in which he has successfully incorporated those proposals that seemed most reasonable and that could improve or, at least, complement the report.
The fact is that we started to feel alarmed when we saw scanners appearing randomly in airports, like mushrooms; it became absolutely vital - which was Parliament's position from the outset - to provide an EU framework that would establish conditions, but without making it in any way compulsory.
Health and privacy, for both passengers and personnel, were fundamental. I believe that, in this regard, his ideas and proposals respect and guarantee Parliament's main requests and requirements. In addition, there is one remaining aspect: efficiency. I hope that, being frequent travellers ourselves, we can manage to improve on this.
In any case, I certainly prefer a scanner to the kind of thorough body search to which frequent flyers are subjected every day in airports, as long as it is safe and guarantees privacy.
Vice-President of the Commission. - Mr President, I would like to thank the honourable Members very much for their comments and for this exchange of views.
Regarding liquids, I am deeply disappointed about what happened in April this year. Of course this is a lesson for us, and also one for me personally and for the Commission. What actually happened was that we had agreement more or less everywhere, despite some opposition from some airports and Member States. However, the situation then suddenly started to escalate and Member States took the opportunity to increase their security levels and actually to avoid this measure.
We must consider what to do in 2013. One aspect which is a little more promising is the fact that, whereas in the past we did not have enough clear cooperation with the United States despite a great deal of contact, we have now signed a protocol with a view to cooperating. The United States has also committed itself to the 2013 deadline.
Of course there are many issues: money, testing of technology and so on. In relation to terrorist threats and aviation, one honourable Member mentioned the fact that there are other threats as well: there have been the London and Madrid bombings and attacks in shopping malls and elsewhere. However, according to the assessment of the competent authorities, aviation remains by far the most attractive target for terrorists. If you can create an accident with a big explosion in aviation, it is spectacular and will have major consequences.
In the current situation, we have had the Detroit incident, although in fact that was not an explosion; we have had an averted cargo attack; but we have had a major explosion in Domodedovo airport in Moscow. As the Russian Minister has told me, they now intend to introduce a 100% check at all airport entrances, including checks in metro stations. So when something really happens there is an immediate reaction. Before the attack at Domodedovo, all the authorities acted in strict accordance with the rules - they did what was asked of them - but of course an explosion in a cafeteria outside was not foreseen.
There is no 100% security - 99.9% yes, but not 100%. We must therefore secure the front and ensure that terrorists cannot enter aeroplanes. With whatever technology we use, we must ensure that a person about whom there is some kind of suspicion, or about whom the security authorities have some doubts, cannot enter the plane. This is crystal clear. Irrespective of the technology used, no one has a right to enter a plane if they do not pass the security checks. Everybody must go through a security check.
Of course, security scanners are in use. Some of you may have been in Schiphol airport in Amsterdam, where scanners are in use: they are very comfortable and there are no photos. I have also seen technology that involves photos or some kind of similar image. These systems are not very nice and we should definitely not accept them. This is another reason to have a harmonised approach and to avoid a situation in which airports and Member States introduce different types of scanners with different rules.
On behalf of the Commission, I can assure you that we are definitely very interested in working out a harmonised approach and we greatly appreciate the report and the progress so far on finding common ground and a common understanding on this complicated issue. We will shortly put forward a legislative proposal for a harmonised approach.
Mr President, this time I will try to be brief and comply with your instructions.
Commissioner, thank you very much for your attitude and for being receptive to Parliament's report. We may presume from what you have said that you value and take on board many of our assessments. I say 'our' because this report is not only mine; rather it brings together a broad consensus, and that is positive. I would add that I am going to try to maintain that consensus up to the very last minute.
Mrs Lichtenberger, we are going to accept your second amendment, because I believe it is beneficial to the area of training. With regard to your first amendment, I will try to ensure you do not have the same reservations over the issue of the name given to the scanners, because nobody gets them confused. I know that you mean well, but I would be grateful if you could withdraw the amendment. If not, then you are within your rights and I shall respect that, of course.
With regard to the amendments tabled by the Confederal Group of the European United Left - Nordic Green Left, I believe it will be necessary to look at them in greater detail; I very much regret that I do not agree with the principles of your amendments. These amendments are not fundamental, and I sincerely believe that there is an underlying intention to vote against them, which I regret. In any case, I would say earnestly to Mr Hénin, and I am sorry he is not here, that in a democratic society there are no grounds that legitimise any terrorist action. No political cause nor apolitical cause: terrorism must be flatly rejected in a democratic society.
With regard to the amendments tabled by the European Conservatives and Reformists Group, and I am sorry that Mrs Foster is not here, for she is always very kind, I believe these are unnecessary because what they are seeking to achieve in the area of profiling could cause confusion. In paragraph 4, which we are also going to improve with an amendment put forward by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament so as to elaborate on the strengthening of data protection, it is not necessary to talk about profiling as that could cause confusion and give an impression of discrimination, and I am sure that no attempt will be made to do so.
We are going to accept, not just accept for consideration, the S&D Group's oral amendment, because I believe it is good and, if Parliament accepts it, we will vote in favour of it. As far as the rest is concerned, I believe that we are going to truly fulfil the mandate given to us.
Commissioner, I believe we have done well so far; we have passed the baton on to you and I hope you will rise to the occasion. I am sure you will, as you have shown talent and courage, and I am grateful that you are sorry about what happened on 29 April 2011. I know you are being sincere, and I hope that in 2013 we will fulfil all the objectives in the area of liquids, as we are all trying to do.
The debate is closed.
The vote will take place on Wednesday, 6 July 2011.
Written statements (Rule 149)
The use of body scanners must only be allowed in European Union Member States if there is conclusive evidence to prove that they pose a minimal risk to human health. Furthermore, their use must not entail any breaches of the right to privacy. There are features which prove that, in their current stage of technological development, body scanners could fail to meet all the health and safety conditions. These scanners, particularly those using ionising radiation, may have a serious impact on the human body even where a small quantity of radiation is used, as it has a cumulative effect. This situation is especially dangerous for frequent airline passengers who might need to be subjected to radiation from scanners hundreds of times each year, on top of the solar radiation they are also exposed to during their flight, whose level is several hundred times higher than that on the ground. Moreover, certain groups of people such as pregnant women, children or the elderly may be even more vulnerable to the exposure to radiation. This is why I think that the decision on using body scanners in EU Member States must be made with a great deal of caution so as to be able to protect European citizens' fundamental rights and health.
The report of my fellow Member Mr Pascual de Grandes is very timely. I hope that this report will be a strong signal for the European Commission with regard to the content of the law proposal. I would like to underline that it is extremely important to take into consideration mandatorily the special situation and the equitable and customised treatment of passengers during the making of this law. Thus, passengers with special health or communication needs, such as pregnant women, children, the elderly or persons with disabilities, persons with medical device implants, or passengers who carry medical devices and medicine in their hand luggage to maintain their health should receive special treatment during the security scans. This is why I consider it necessary to draft a European Code of Conduct on the use of security scanners, which covers not only the way passengers should be treated, but also the effects of body scanners on health, and the consideration of human rights. I would like to take this opportunity to congratulate the rapporteur for the initiative.
The EU regulatory framework for civilian aviation safety currently includes a list of approved methods and technologies for inspections and checks, and the Member States have the right to choose the ones they regard as most appropriate from this list. The issue of body scanners is raised extremely frequently in this Chamber, since it is the most restrictive security measure. Nevertheless, I believe that it is also extremely important to pay attention to the freight which is carried on board aeroplanes together with passengers. Apart from travellers' luggage, the holds of aeroplanes also contain post, which represents a real threat to flight safety. The protection of flight safety currently falls under two separate pillars, but nevertheless I do not believe that a sufficient level of protection has been achieved. We must develop a joint procedure for the safety of freight and post, in order to ensure that their contents are protected against unlawful interference from the moment they pass through safety checks to the time when the plane in which they are to be carried takes off. To this end, we should in particular step up checks relating to the protection of freight and post from third countries. Ways of achieving this include improved training and checks at European and national level and increased coordination and exchange of information within the EU. It is also necessary to continue close cooperation with the International Civil Aviation Organisation, in order to ensure that parcels imported inside EU borders from third countries comply with EU legislation or standards of a similar scope.
The report which we are going to vote on marks an important step towards ensuring aviation security. The recent threat of terrorist attacks has spotlighted the need to improve aviation security standards. In 2008 Parliament rejected the use of security scanners because they failed to meet a number of requirements, such as respect for fundamental rights and protection of people's dignity, intimacy and health. In the meantime, technology has advanced and enabled scanners to be developed which provide the necessary security without jeopardising people's health and privacy. I felt that it was extremely important that the report mentions the need to inform passengers about the new types of scanners and the process which they will undergo during scanning to avoid any grey areas.
It has also been vital to explain that the scanners do not show a person's body but standard images indicating only whether passengers have dangerous objects on their person or not.
Last but not least, I wanted to mention the need to increase the number of checkpoints and security staff to prevent as far as possible an increase in the time spent on security checks. On the issue of banning liquids, aerosols and gels, I call on the Commission to take the necessary measures to lift the restriction by 2013 and make it compulsory for these products to be scanned.
in writing. - (ET) Aviation security is a very important and relevant topic, and it is very much to be welcomed that we are discussing it today. According to Eurostat data, there were 751 million air passengers in the European Union in 2009, and for those and other people it is important to guarantee security on aeroplanes and in airports. I think that this report, which deals with aviation security, and above all security scanners, is necessary in order to ensure the rational and justified use of new technologies. At the same time, keeping in mind the health of passengers and employees, it is important to use those technologies that are safest for human health, and it is also important that in future contact with cumulative ionising radiation should not be permitted, and as a result they should be clearly ruled out. Many have expressed concern that the body images generated by security scanners are too revealing, but I dare say that is not the case. Having personally tested this, I know what kind of image is generated, and I find nothing revealing about it. The report states that all security scanners should use a stick figure to protect travellers' identities and to ensure that they cannot be identified on the basis of an image of any body part. The report clearly states that data obtained from scanning must not be used for any purpose other than the identification of prohibited objects. These data may only be used during the time required for the scanning procedure. They must be destroyed as soon as the person has passed through the security inspection, and they must not be stored. Thank you.
I would like to offer my congratulations to Mr Grandes Pascual. He has drafted a balanced report which puts an end to certain illusions which are prevalent at European airports. Airport managing bodies will no longer be able to allow endless extensions to test periods for devices by making insignificant changes to their technical specifications. We are proposing clear rules for the use of scanners within the EU. The European Commission will receive an unambiguous message from us, and we are waiting for a draft regulation to be put forward on this matter without delay. I was happy to adopt a provision calling for restrictions on the carriage of liquids on board aeroplanes to be abolished. I believe that a joint effort by the Commission, the Member States and the aviation sector will result in a method being developed for checking liquids which guarantees at least the same level of safety that we have today. At the same time, I would like to remind everyone that there are still no regulations at EU level on the funding of more stringent measures regarding aviation security charges. The introduction of scanners at European airports may encounter significant difficulties without such regulations.